REID, Associate Judge,
concurring:
I fully agree with Judge Farrell’s opinion for the court. While I respect Judge Thompson’s dissent, I cannot agree with her view that “the result the majority reaches today is unfair to [Ms.] Smith.” Beginning on June 8, 2004, when Mr. Homer Brown filed pleadings opposing the sale of the property in question and objecting to the Personal Representative’s request for compensation for Ms. Smith, she clearly was on notice of her alleged conflict of interest due to her representation of the Personal Representative and her role as sole owner of the company responsible for the real estate transaction. In addition, during the first day of a five-day hearing (which occurred on September 24, 2004, October 27, 2004, February 2, 2005, February 7, 2005, and February 8, 2005), the trial court clearly stated, “there is an objection for the commission of the sale of real estate alleging conflict of interest in that the real estate company that was involved in the sale of the real estate is alleged to have been owned by the attorney for the estate.” Later on September 24, 2004, the trial judge stated: “So the next issue ... that we will be dealing with is the question raised as to the sales commission, the allegation being that there was a conflict of interest.... So we will have to address that as well.” Ms. Smith did not object to the trial court’s statements and, in fact, said nothing about the conflict of interest allegation on September 24, 2004.
Nor did Ms. Smith raise any question about the conflict of interest issue on the second or third or fourth day of the hearing, which focused on testimony by experts and “whether the personal representative acted in the best interest of the estate by proceeding to sell the property based on an appraisal that was approximately a year old.” On the fifth day of the hearing, February 8, 2005, Ms. Smith moved into evidence, without objection, the real estate contract for the transaction in question. Also, without objection, Mr. Brown’s attorney moved into evidence the listing agreement for the property. After Mr. Brown’s attorney called as a witness the daughter-in-law of the deceased, Ms. Smith inquired as to the nature of her testimony. In doing so, she summarized the two issues before the court stating, in part, that “the second issue was whether there was a conflict of interest with counsel for Ms. Glover being the owner of the company that did the real estate transaction[ ].” Thus, Ms. Smith recognized that the conflict of interest issue was before the trial court. And, her strategy for addressing that issue became quite clear as she proceeded through her closing argument. After discussing the question of the appraisal, Ms. Smith declared: “With regard to the issue of whether there was a conflict of interest in counsel [for the Personal Representative] being the broker for [the Personal Representative’s sale of the property], I would like to refer the Court to some definitions of who a real estate agent represents and I have a form for you.” Other counsel objected to Ms. Smith’s effort to introduce any document not admitted into evidence prior to closing. The trial court sustained the objection but nevertheless permitted Ms. Smith to make her argument regarding the alleged conflict of interest. She asserted, in part:
In the contract that has already be[en] submitted ..., there is an acknowledgment by Agent Michael Lancaster that he represents the seller.
Therefore, if the agent represents the seller, the broker stays on the same *259agency as the listing agent and therefore counsel in the role of a broker has the same role to Ms. Glover as the personal representative of the estate acting as a broker.
So, there is no conflict of interest because as counsel, I have the same duty towards her and the estate. So, there’s no conflict of interest.
In short, the record shows that Ms. Smith not only was on repeated notice that her alleged conflict of interest was at issue, but also that she understood the issue, laid the foundation for her closing argument by introducing the real estate contract during the presentation of evidence, and then proceeded to contend in closing argument that no such conflict existed. In doing so, she completely ignored Rule 1.8(a) of the Rules of Professional Conduct, as well as her burden, which Judge Farrell discusses in the opinion for the court. She also overlooked the role of the Personal Representative of Mr. Brown’s estate. As we previously have reiterated: “Personal representatives act in a fiduciary role to administer decedent’s estates.” In re Uchendu, 812 A.2d 933, 937 (D.C.2002) (citation omitted). “ ‘A personal representative owes a fiduciary duty to the estate and its beneficiaries.’ ” In re Estate of Leroy Green, 912 A.2d 1198, 1209 (D.C.2006) (quoting In re Estate of Hines, 715 A.2d 116, 119 (D.C.1998)). “An important aspect of a personal representative’s fiduciary duty is that [she] must place the best interests of the heirs ahead of [her] own interests.” Id. (citing Richardson v. Green, 528 A.2d 429, 436 (D.C.1987)).
Finally, I believe it is important to recognize that the hearing before the trial court was not equivalent to a bar disciplinary proceeding where Bar Counsel places formal charges against and prosecutes an attorney during a formal evidentiary process. Rather, here the trial court was faced with an allegation made by one of the heirs against Ms. Smith in her role both as counsel to the Personal Representative and as owner of the company responsible for the sale of the decedent’s property, and a concomitant objection to the real estate sale and the request for compensation. The trial judge made certain that Ms. Smith understood that the alleged conflict was at issue, admitted into evidence the real estate contract at Ms. Smith’s request, admitted the listing agreement at the request of Mr. Brown, and even allowed Ms. Smith to discuss her defense to the conflict of interest charge during closing argument. Under the peculiar circumstances of this case, I discern no unfairness to Ms. Smith.